Citation Nr: 0515033	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously in January 2004 
when it was remanded for additional development.


REMAND

This case is not ready for appellate review.  The Appeals 
Management Center (AMC) failed to fully comply with the 
instructions contained in the January 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board directed the AMC to contact the veteran and request 
that he provide information as to all treatment of his 
diabetes mellitus, including the names and addresses of all 
health care providers and any necessary releases required to 
obtain those records.  The Board specifically identified 
three medical providers:  Albert B. Britton III, M.D.; D. E. 
Magee, M.D.; and St. Dominic Hospital.  In a March 22, 2004 
letter, the AMC requested the relevant information.  In 
response to that letter, the veteran wrote that he had 
already completed releases for all three of the named health 
care providers.  He added that he had attempted to obtain 
records from Dr. Britton but was unable to afford the fee 
requested by Dr. Britton.  He specifically requested that the 
AMC obtain records from Dr. Britton.  

The veteran's claims folder contains a release from the 
veteran, received in September 2002, for VA to obtain Dr. 
Britton's records, but it contains no release for St. Dominic 
Hospital.  The AMC did not respond to the veteran's letter, 
which means VA failed in its duty to notify the veteran that 
he had not, in fact, completed a release for St. Dominic 
Hospital.  The AMC also did not attempt to obtain records 
from Dr. Britton, despite the release in the claims file, 
which means VA failed in its duty to assist in obtaining 
identified relevant evidence.  The veteran should be 
contacted again and requested once again to provide the 
necessary information and releases for Dr. Britton and St. 
Dominic Hospital.  The Board notes that complete records for 
Dr. Magee were obtained in June 2002.

The veteran is cautioned that while VA has a duty to assist 
him in the development of his claim, that duty is not "a 
one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
The veteran must cooperate fully with VA's efforts.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Specifically request that the veteran 
provide current medical releases and 
contact information for Dr. Britton and 
St. Dominic Hospital.  Therefore, obtain 
these records, and, if they can not be 
obtained, notify the veteran of such.

2.  If any additional medical records are 
obtained, the veteran should be afforded 
a VA diabetes mellitus examination to 
determine whether the veteran's current 
diabetes mellitus was incurred in 
service.  (If the examiner who provided 
the October 2004 VA opinion is available, 
a clarifying opinion or supplemental 
report by that examiner may be obtained 
in lieu of a new VA diabetes mellitus 
examination.  In that case, the examiner 
should state in any report whether a new 
examination of the veteran is needed in 
view of the additional medical records 
obtained.)

The claims folder, including the reports 
of VA diabetes mellitus examinations in 
May 2002 and October 2004, should be made 
available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
whether the claims folder has been 
reviewed.

The examiner should expressly state 
whether the veteran has Type I or Type II 
diabetes mellitus.

If Type I diabetes mellitus is diagnosed, 
the examiner should express an opinion as 
to whether the veteran's current Type I 
diabetes mellitus had its onset during 
active service, originated during active 
service, or became chronically manifested 
within 1 year from the date of the 
veteran's separation from service.  The 
veteran separated from service in 
December 1970.  It would be helpful if 
the examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.



3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




